DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because while it is clear that Fig. 3A-3Y are screenshots of a smartphone application, they are blurry and illegible such that at least the text within these drawings cannot be read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the specification is improperly formatted including at least missing paragraph numbers.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

The disclosure is objected to because of the following informalities:
Lines 25-26 of pg. 1 point to a US patent application but provide the number of a US Pre-Grant Publication (PG Pub).  Thus, the citation is improper.  Common practice is to recite “US” followed by the PG Pub number or the application number.  But, if one writes out “US Patent Application”, then only the application number should be used.
Appropriate correction is required.

The use of the terms “Headspace”, “Calm”, “Happify”, Aura”, and “Insight Timer”, which are trade names or marks used in commerce, has been noted in this application. Each term should be accompanied by the generic terminology; furthermore each term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following each term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 7 is objected to because of the following informalities:  
The end of claim 7 recites “correlates with the a desired outcome”.  This is grammatically incorrect because it includes an errant term “the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the server" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 14, the limitation “and are updates are automatically pushed from the cloud server” is grammatically incorrect or missing language such that one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the limitation is construed as “and updates are automatically pushed from the cloud server”.

Regarding claim 16, it is unclear how the client device is a desktop personal computer, smartphone, a laptop, and tablet.  One of ordinary skill in the art would understand each of these to each, individually, be a client device, not all of them together to make up a single client device as claimed.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 17, and 19, the disclosure fails to provide sufficient written description for “determining one or more corresponding questions for presentation at the client device based on specific criteria”, “using a predetermined algorithm: extracting criteria from the one or more answers; comparing the extracted criteria to predetermined criteria in the library of solutions; identifying specific predetermined criteria in the library of solutions that matches the extracted criteria; and using the identified matching predetermined criteria, identifying and retrieving a corresponding predetermined solution for delivery to the user; comparing the one or more self-ratings to predetermined explanations of the self-ratings that were previously stored in the library of solutions; identifying and retrieving specific explanations in the library of solutions that correspond to the one or more self-ratings; comparing the three closest-peers-ratings to predetermined explanations of the closest-peers-ratings that were previously stored in the library of solutions; and identifying and retrieving specific explanations in the library of solutions that correspond to the closest-peers-ratings”, “wherein the solution comprises a solution screen that contains a game, a video, a quiz, and an activity”, “presenting, for delivery to the client device, an accolades screen intended to improve an emotional state of the user” in claim 1; “in response to receiving the user input selecting the topic to measure happiness, presenting, on the client device, one or more questions”, and “using a predetermined algorithm, generating and presenting on the client device an initial user score and an explanation of the score; in response to generating the initial user score, generating, based on the initial score, and presenting on the client device a solution screen, wherein the solution screen comprises a game, a video, a quiz, and an activity” in claim 17; and “in response to receiving the user input selecting the topic to measure happiness, presenting, on the client device, one or more questions”, and “using a predetermined algorithm, generating and presenting on the client device an initial user score and an explanation of the score; in response to generating the initial user score, generating, based on the initial score, and presenting on the client device a solution screen, wherein the solution screen comprises a game, a video, a quiz, and an activity” in claim 19 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I).  In particular, in the specification, lines 31-32 of pg. 10 recite that “the algorithm determines the number of questions and which questions based on specific criteria” and lines 8-9 of pg. 12 recite that “the algorithm provides the one or more solutions to the user”.  However, lines 1-24 of pg. 11 merely gloss over what the criteria may be, such as merely reciting “data from a user’s profile”.  Additionally, the disclosure is silent regarding what the algorithm is, what it comprises, and how it performs the claimed functions.  It is also noted that lines 10-16 of pg. 4 recites that the “technical areas integrated into the platform include, but are not limited to: apps, gaming, Artificial Intelligence (Al), Neuro Linguistic Programming (NLP), Mental Emotional Release (MER), Hypnotherapy, Psychology, Yoga, Ayurveda, Upanishads and Vedic Teachings and Values, Sutras, Puranas, Meditation, Sanatan Dharm, Shlokas, Energy Healing and other holistic methodologies. In a nutshell, the innovation combines the best of the East and the West to offer total holistic wellness solutions with focus on the subconscious mind which is the foundation for 90% of behavioral patterns.”  However, the disclosure is silent how any of these techniques are integrated into the claimed invention beyond merely reciting in claim 7 that the quiz is a NLP quiz.  Thus, the claimed functions are merely disclosed in results-based language without providing the disclosure of the steps, calculations, or algorithms necessary for performing the claimed functionalities.  Applicant is also reminded that one cannot receive a patent for a trade secret (i.e., an undisclosed “predetermined algorithm”) as this fails the written description requirement of 35 USC 112(a).  Dependent claims 2-16, 18, and 20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 7, the disclosure fails to provide sufficient written description for “wherein the game is any of: a balloon game and a rocket/parachute game; the video is a teaching/learning video related to wellness; the quiz is a Neuro Linguistic Programming (NLP) quiz; and the activity is any of: interactive, guided meditation, brief walk, dance, talk to a peer/friend, and correlates with the a desired outcome” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I).  In particular, the disclosure fails to provide any meaningful description of how the game, quiz, and activity are each determined as well as how any are selected to correlate with a desired outcome, let alone determine a desired outcome based on the analysis claimed in independent claim 1.  For instance, lines 8-9 of pg. 12 recite that “the algorithm provides the one or more solutions to the user” while lines 12-21 of pg. 13 recite, in results-based language, that activities and games may be configured through consultation with experts such as doctors, psychologists, therapists, psychiatrists, etc. without any disclosure of the consultation and configuring process, let alone correlating to a desired outcome.

Regarding claim 8, the disclosure fails to provide sufficient written description for “wherein the explanation of the score is derived from a matching component, wherein the matching component is prepopulated with a set of explanations and a set of ranges of scores, wherein each explanation from the set of explanations is matched with a specific range of the set of ranges” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I).  In particular, the disclosure fails to provide any meaningful description for deriving the explanation of the score from a matching component.  For instance, lines 30-31 of pg. 18 merely recite that “algorithm/processor for and library/repository of solutions and ratings/scores component 222 is configured to receive answers and ratings and find matching solutions and explanations thereto.” 

Regarding claim 10, the disclosure fails to provide sufficient written description for “wherein the predetermined algorithm is an averaging algorithm and wherein an initial user score is provided that is an average of the self-ratings and the closest-peers-ratings” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I).  In particular, the disclosure is silent regarding the predetermined algorithm being an averaging algorithm and what that entails.  More specifically, the disclosure is silent regarding the predetermined algorithm being an averaging algorithm that performs all of functions claimed in independent claim 1.

Regarding claim 12, the disclosure fails to provide sufficient written description for “wherein the one or more answers are obtained… from non-structured text in a text box” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I).  In particular, the disclosure is silent regarding any means for obtaining and analyzing answers from non-structured text in a text box.  Non-structured text in a text box is an electronic equivalent of free response which would require a computerized system to include some algorithm or computerized technique for recognizing and assessing the non-structured text (often referred to as unstructured text).  However, the disclosure is silent regarding any algorithm or technique for this purpose, commonly known or otherwise. 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to a method and a product which fall under at least one of the four statutory categories (STEP 1: YES).
However, independent claim 1 recites present a plurality of topics and requesting a selection from the plurality of topics, the plurality of topics comprising a measure happiness topic; receiving user input depicting selection of the measure happiness topic; in response to receiving the user input depicting the selection of the measure happiness topic, determining one or more corresponding questions for presentation based on specific criteria; receiving user input depicting one or more answers to the one or more questions; request for the user to input one or more self-ratings about him/herself on a first predetermined scale; request to obtain input for three closest-peers-ratings depicting how three closest peers would rate the user on a second predetermined scale; receiving user input depicting the requested one or more self-ratings; receiving user input depicting the three closest-peers-ratings; using a predetermined algorithm: extracting criteria from the one or more answers; comparing the extracted criteria to predetermined criteria in the library of solutions; identifying specific predetermined criteria in the library of solutions that matches the extracted criteria; and using the identified matching predetermined criteria, identifying and retrieving a corresponding predetermined solution for delivery to the user; comparing the one or more self-ratings to predetermined explanations of the self-ratings that were previously stored in the library of solutions; identifying and retrieving specific explanations in the library of solutions that correspond to the one or more self-ratings; comparing the three closest-peers-ratings to predetermined explanations of the closest-peers-ratings that were previously stored in the library of solutions; and identifying and retrieving specific explanations in the library of solutions that correspond to the closest-peers-ratings; presenting the identified and retrieved corresponding predetermined solution, the identified and retrieved specific explanations corresponding to the one or more self-ratings, and the identified and retrieved specific explanations corresponding to the closest-peers-ratings; wherein the solution comprises a solution that contains a game, a video, a quiz, and an activity; receiving user input indicating that the solution has been completed; and subsequent to receiving user input that the solution has been completed, presenting accolades intended to improve an emotional state of the user.  
Independent claim 17 recites performing a method for computing and presenting a wellness solution, the method comprising: presenting requests for information about a topic; receiving user input depicting a selection of the topic to measure happiness; in response to receiving the user input selecting the topic to measure happiness, presenting one or more questions; receiving user input depicting one or more answers to the one or more questions; presenting for the user to rate him/herself on a first predetermined scale and rate how a predetermined number of their closest peers would rate them on a second predetermined scale; receiving user input depicting a first score representing how the user rates him/herself, and a second or more scores representing how the user believes each of his/her peers would rate the user; using a predetermined algorithm, generating and presenting an initial user score and an explanation of the score; in response to generating the initial user score, generating, based on the initial score, and presenting a solution, wherein the solution comprises a game, a video, a quiz, and an activity; and receiving user input indicating that the user has completed the solution and, subsequently presenting accolades intended to improve an emotional state of the user.
Independent claim 19 recites presenting requests for information about a topic; receiving user input depicting a selection of the topic to measure happiness; in response to receiving the user input selecting the topic to measure happiness, presenting one or more questions; receiving user input depicting one or more answers to the one or more questions; presenting for the user to rate him/herself on a first predetermined scale and rate how a predetermined number of their closest peers would rate them on a second predetermined scale; receiving user input depicting a first score representing how the user rates him/herself, and a second or more scores representing how the user believes his/her peers would rate the user; using a predetermined algorithm, generating and presenting an initial user score and an explanation of the score; in response to generating the initial user score, generating, based on the initial score, and presenting a solution, wherein the solution comprises a game, a video, a quiz, and an activity; and receiving user input indicating that the user has completed the solution and, subsequently presenting accolades intended to improve an emotional state of the user.
The dependent claims further recite asking if the user would like to return to subsequently perform one of: improve score, retake the quiz, watch a video, engage in an activity, or engage in a game; and returning control to the using a predetermined algorithm step until the user has stopped the process; or providing access to wellness-related tools, services, and references to professionals, and accepting user input indicative of user feedback intended for improving any of the process, the computation of the scores, the type of games, the type of videos, the type of quizzes, and the type of activities or computing a percentile based on a current score of the user compared to scores of other anonymous users; or wherein an accolade includes clapping; or wherein the game is any of: a balloon game and a rocket/parachute game; the video is a teaching/learning video related to wellness; the quiz is a Neuro Linguistic Programming (NLP) quiz; and the activity is any of: interactive, guided meditation, brief walk, dance, talk to a peer/friend, and correlates with the a desired outcome; or wherein the explanation of the score is derived from a matching component, wherein the matching component is prepopulated with a set of explanations and a set of ranges of scores, wherein each explanation from the set of explanations is matched with a specific range of the set of ranges; or wherein the ratings are processed by the predetermined algorithm; or wherein the predetermined algorithm is an averaging algorithm and wherein an initial user score is provided that is an average of the self-ratings and the closest-peers-ratings; or wherein the one or more self-ratings and the closest-peers-ratings are on a scale from 1 to 10; or wherein the one or more questions are configured to be stored in a temporary storage; wherein updates are automatically pushed when changes to the one or more questions are performed; or asking if the user would like to return to subsequently retake the quiz and perform other actions to improve the initial score by processing data from the quiz, a prior score, and the game after the user retakes the game; and returning control to the using a predetermined algorithm step until the user has stopped the process; or asking if the user would like to return to subsequently retake the quiz and other actions to improve score; and returning control to the using a predetermined algorithm step until the user has stopped the process.
The process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  
Additionally, at least the multiple receiving, determining, extracting, comparing, identifying, retrieving, computing, and updating steps also amount to the abstract idea grouping of mental processes because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind (including observations, evaluations, judgments, and opinions) but for the recitation of generic computer components. 
Furthermore, the steps linked to “using a predetermined algorithm” and the processing step could also reasonably be construed as the abstract idea grouping of mathematical concepts as at least identified in MPEP 2106.04(a)(2)(I)(C) because the claims and the disclosure identify that these steps are performed by a “predetermined algorithm”.  For instance, in the specification, lines 31-32 of pg. 10 recite that “the algorithm determines the number of questions and which questions based on specific criteria” and lines 8-9 of pg. 12 recite that “the algorithm provides the one or more solutions to the user”. 
Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
The judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed products and the process they perform do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of transmitting over a communications network (claims 1, 5, and 14), a client device (claims 1, 17, and 19), a different device (claim 1,  a link to a preestablished website (claim 4), the server (claim 5), a cloud server (claims 9 and 14), identifying the client device as a desktop personal computer, smartphone, laptop, and tablet (claim 16), a non-transitory digital storage medium (claim 17), a computer program (claim 17), a computer (claim 17), a system (claim 19), a processor operable to execute computer program instructions (claim 19), a memory operable to store computer program instructions (claim 19), and various software elements (a home screen with an animated image/animation (claims 1, 17, and 19), a ratings screen (claims 1, 17, and 19), a solution screen (claims 1, 17, and 19), an accolades screen (claims 1, 17, and 19), a screen or message box to ask a question (claims 2, 18, and 20), a drop-down menu and/or non-structured text in a text box (claim 12), and identifying the animated image as any of or any combination of audio and visual media (claim 15)) is not sufficient to impart patentability to the method performed by the system.  Although the majority of the claims recite computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their basic computer functions (i.e., recording, storing, processing, outputting data).  This is evidenced by the lack of significant structure in the figures (i.e., Fig. 2 and 5 merely illustrate the elements as generic icons or non-descript black boxes while Fig. 1 and 3A-3Y illustrate the claimed invention as a software application) and the generic nature in which any structural items are described in the specification.  For instance, lines 32-33 of pg. 4 identify that “the system and method include any combination of an app, coaching, webinars, seminars, trainings/workshops, books and more.”  Also, see the section An Example Machine Overview in line 30 of pg. 24 - line 23 of pg. 26 which identifies that the system is “any system capable of executing a sequence of instructions that specify actions to be taken by that system”.  A large portion of the claims is devoted to enumerating types of information and information sources available.  The claims in this case do not even require a new source or type of information, or new techniques for analyzing it.  As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  Again, this is evidenced by the lack of significant structure in the figures and the generic nature in which any structural items are described in the specification as identified above.  It should be noted that because the courts have made it clear that the mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computing device and associated hardware does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty Ltd. v. CLS Bank Int’l, 573 US 208, 224-26 (2014).  Additionally, the various software elements, such as the “screens” and identification that the one or more answers are obtained from a drop-down menu and/or from non-structured text in a text box, merely identify a field of use of executing the steps in a computer environment.  For instance, answers obtained from a drop-down menu is merely the electronic representation of multiple choice and answers obtained “non-structured text in a text box” is merely the electronic representation of free response.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  In particular, the steps are merely recited to be performed by, or using, the elements while the specification makes clear that the computerized system itself is ancillary to the claimed invention.  See, for example at least lines 32-33 of pg. 4 and the Example Machine Overview in line 30 of pg. 24 - line 23 of pg. 26.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In particular, it is merely the use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented in the technology, itself.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed products and the process they perform do not require the use of a particular machine, nor do they result in the transformation of an article.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  BASCOM Global Internet Servs. v. AT&T Mobility LLC (827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)), Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Just as in Electric Power Group, a large portion of the claims is devoted to enumerating types of information and information sources available.  The claims in this case do not even require a new source or type of information, or new techniques for analyzing it.  As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data.  This is evidenced by at least Fig. 2 and 5 which merely illustrate elements as generic icons or non-descript black boxes, Fig. 1 and 3A-3Y which illustrate the claimed invention as a software application, and the generic nature in which any structural items are described in the specification.  See, for example, at least lines 32-33 of pg. 4 identify that “the system and method include any combination of an app, coaching, webinars, seminars, trainings/workshops, books and more” and the section An Example Machine Overview in line 30 of pg. 24 - line 23 of pg. 26 which identifies that the system is “any system capable of executing a sequence of instructions that specify actions to be taken by that system”.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the Courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  Again, this is evidenced by the lack of significant structure in the figures and the generic nature in which any structural items are described in the specification as identified above.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  the steps are merely recited to be performed by, or using, the elements while the specification makes clear that the computerized system itself is ancillary to the claimed invention.  See, for example at least lines 32-33 of pg. 4 and the Example Machine Overview in line 30 of pg. 24 - line 23 of pg. 26.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102 and 103
While no prior art rejections are currently identified in this Office Action, overcoming the rejections under 35 USC 112 will likely introduce art rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben-Kiki et al. (US 2014/0351332, US 2018/0260387, US 2018/317840, US 2018/0344242, and US 2020/0099740), Zilca (US 2016/0203729) are all associated with the Happify software application, of which each document is a close prior art to the instant claims.
 Reier (US 9,727,885) discloses a personalized wellness program which receives responses for a plurality of assessments for an individual, the responses including responses for assessments of at least one physical and at least one psychological component of the individual's wellness; calculating numerical indicators for a plurality of wellness components for the individual based on the plurality of responses; determine at least one set of rules based upon an organization that the individual is associated with; determine a wellness recommendation based upon the set of rules and the numerical indicators; and presenting the wellness recommendation to the individual.
Jorasch et al. (US 2021/0399911) discloses using the difference between peer and self evaluation in personalizing feedback.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715             

/JAMES B HULL/Primary Examiner, Art Unit 3715